    Case: 1:15-cr-00620 Document #: 181 Filed: 02/21/20 Page 1 of 1 PageID #:4719



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                                  Case No. 15 CR 620
                  Plaintiff,                                Date: 2/21/20
                                                            Judge: Edmond E. Chang
           vs.

 GARY SOLOMON,

                  Defendant.


                        MOTION FOR LEAVE TO FILE AN APPEARANCE

          James P. Fieweger, of the law firm Michael Best & Friedrich, LLP, moves for leave to file an

appearance pursuant to Local Rule 83.12 on behalf of defendant Gary Solomon. Counsel who

previously submitted appearances on behalf of Mr. Solomon no longer represent him in this matter so

this appearance would be in substitution of prior appearances filed on behalf of Mr. Solomon in this

matter.


                                                      Respectfully submitted,
Dated: February 21, 2020


                                                      /s/ James P. Fieweger
                                                By:

                                                      Attorney For Defendant GARY SOLOMON


                                                      MICHAEL BEST & FRIEDRICH LLP
                                                      James P. Fieweger, #6206915
                                                      jpfieweger@michaelbest.com
                                                      444 West Lake Street, Suite 3200
                                                      Chicago, IL 60606
                                                      Telephone: 312.222.0800
                                                      Facsimile: 312.222.0818
